PAUL C. HAYS, OSB #751531 (Lead Counsel)
paul@pchayslaw.com
Paul C. Hays Attorney
1 Lincoln Center, Suite 310
10300 SW Greenburg Road
Portland, OR 97223-5489
Phone: 971-330-5372
Fax: 503-598-4646

MICHAEL A. EVANS, MOB No. 58583
mevans@hrjlaw.com
Hartnett Reyes-Jones, LLC
4399 Laclede Avenue
St. Louis, MO 63108
Phone: 314-531-1054
Fax: 314-531-1131

Attorneys for Plaintiffs
                           UNITED STATES DISTRICT COURT

                               DISTRICT OF OREGON


REGIONAL LOCAL UNION NOS. 846 and 847,
International Association of Bridge,
Structural, Ornamental and Reinforcing          Civil Number: 3:19-cv-00479-AC
Iron Workers, AFL-CIO, and
REGIONAL DISTRICT COUNCIL
WELFARE PLAN AND TRUST, f/k/a LOCAL
846 REBAR WELFARE TR UST, By and Through        DISMISSAL WITHOUT PREJUDICE
Its Board of Trustees; and REGIONAL DISTRICT
COUNCIL RETIREMENT PLAN AND
TRUST ,f/k/a REBAR RETIREMENT PLAN AND
TRUST, By and Through Its Board of Trustees;
and REGIONAL DISTRICT COUNCIL
TRAINING TRUST,f/k/a LOCAL 846 TRAINING
TR UST, By and Through its Board of Trustees;
and REGIONAL DISTRICT COUNCIL
VACATION TRUST FUND,f/kla LOCAL 846
VACATION TRUST, By and Through Its Board
of Trustees,
Plaintiffs,



Page 1 - DISMISSAL WITHOUT PREJUDICE
V.

COASTAL STEEL, Inc.,

Defendant.

                                            ORDER

        On May 21, 2019, plaintiffs moved to dismiss their lawsuit without prejudice.

        WHEREFORE, IT IS ORDERED that this matter is dismissed without prejudice.



                                            IT rs   so ORDERED:

Date:
                                           //(]! I(;
                                           ~ U-'q,
                                                    L--
                                             lJNLin STATES MAGISTRATE JUDGE
                                                \\J\




Page 2 - DISMISSAL WITHOUT PREJUDICE
